Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 09/27/2019 for application number 16/586,444. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and claims.
Claims 1 – 15 are presented for examination.
Specification
Specification is objected to because of the following informalities:
On line 3 of page 7, recite, “---reference to FIGURE 1 through [ ]----“.  Appropriate correction is required.
Title
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. The examiner believes that the title of the invention is imprecise. A descriptive title indicative of the invention will help in proper indexing, classifying, searching, etc. See MPEP 606.01. However, the title of the invention should be limited to 500 characters.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 9 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 4, 9, and 14 recites, “-----the control subsystem is configured to: determine a first period of time required for the temperature as monitored to increase from the first threshold temperature to the second threshold temperature while discharging occurs; and determine a second period of time required for the temperature as monitored to decrease from the second threshold temperature to the first threshold temperature.” The specification on page 15 lines 13 – 19 recites, “-----to determine a time it takes for the temperature to rise from the second threshold temperature T.sub.2 to the first threshold temperature T.sub.1 during successive discharge events and a time it takes for the temperature to fall from the first threshold temperature T.sub.1 to the second threshold temperature T.sub.2 in the 

Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 9, and 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4, 9, and 14 recites, “-----the control subsystem is configured to: determine a first period of time required for the temperature as monitored to increase from the first threshold temperature to the second threshold temperature while discharging occurs; and determine a second period of time required for the temperature as monitored to decrease from the second threshold temperature to the first threshold temperature.” The specification on page 15 lines 13 – 19 recites, “-----to determine a time it takes for the temperature to rise from the second threshold temperature T.sub.2 to the first threshold temperature T.sub.1 during successive discharge events and a time it takes for the temperature to fall from the first threshold temperature T.sub.1 to the second threshold temperature T.sub.2 in the 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 3, 6 – 8, 11 – 13 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Litingtun et al., US 2008/0018304 A1 [hereinafter as Litingtun].
As to claim 1, Litingtun discloses an information handling system [wireless mobile communication device, para 0002, 0016] comprising: an information handling resource  [130 includes microprocessors, memory, para 0002]; and an energy storage device [100 battery pack] electrically coupled to the information handling resource [para 0020, as shown in fig. 1] and comprising: one or more energy storage cells [BT1 cell, para 0019]; 
As to claim 6, Litingtun discloses method [fig. 2 – 6] comprising, in an energy storage device [100 battery pack] electrically coupled [para 0020, as shown in fig. 1] to an information handling resource [wireless mobile communication device, para 0002, 0016]: charging one or more energy storage cells [BT1 cell, para 0019 – 0020]; and selectively enabling and disabling [by turning MOSFET Q2 switches on and off] discharging of the one or more energy storage cells [BT1] to an information handling resource [130] based on a temperature associated with the energy storage device [100] [para 0017 – 0018, fig. 1, 3 – 5].
As to claim 11, Litingtun discloses an energy storage device [100 battery pack] comprising: one or more energy storage cells [BT1]; and a control subsystem [120 PCM protection circuit module, para 0032] configured to selectively enable and disable [by turning MOSFET Q2 switches on and off] discharging of the one or more energy storage cells [BT1] to an information handling resource [130] based on a temperature associated with the energy storage device [100] [para 0017 – 0018, fig. 1, 3 – 5].
As to claims 2, 7 and 12 Litingtun discloses an information handling system [wireless mobile communication device, para 0002, 0016] further discloses, wherein the control subsystem [380 PCM] is configured to: monitor [by thermistor and comparator] the temperature associated with the energy storage device [para 0017, 0038 - 0041]; 
As to claims 3, 8 and 13, Litingtun discloses an information handling system [wireless mobile communication device, para 0002, 0016] further discloses wherein the control subsystem [380 PCM] is configured to: enable discharging [with MOSFET Q2 on] of the one or more energy storage cells [BT1] to the information handling resource [130] when the temperature as monitored is below a first threshold temperature [discharge cut-off temperature] [para 0041 - 0042]; and disable discharging of the one or more energy storage cells [BT1] to the information handling resource [130] when the temperature as monitored reaches the first threshold temperature [discharge cut-off temperature] and until the temperature as monitored falls below a second threshold temperature [charge cut-off temperature][para 0041 - 0042].

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Litingtun et al., US 2008/0018304 A1 [hereinafter as Litingtun] in view of Silver et al., US 2010/0097211 A1 [hereinafter as Silver].
As to claims 5, 10 and 15, Litingtun’s control system [PCM] does not teach configured to, in a periodic manner: enable discharging of the one or more energy storage cells to the information handling resource for a first period of time; and disable discharging of the one or more energy storage cells to the information handling resource for a second period of time.
However, Silver teaches in the same filed of endeavor a battery protection device and method including configured to, in a periodic manner [periodically]: enable discharging of the one or more energy storage cells to the information handling resource for a first period of time [periodically perform a battery test by turn on battery test electronics and draw current with BET_TEST pulse 100 microsecond][para 0016]; 
Therefore it would have been obvious to one of ordinary skill in the art, having the teachings of Litingtun and Silver before the effective filing date of the claimed invention, to combine and modify/include the control system [PCM protection circuit module] as disclosed by Litingtun to include configured to, in a periodic manner [periodically]: enable discharging of the one or more energy storage cells to the information handling resource for a first period of time [periodically perform a battery test by turn on battery test electronics and draw current with BET_TEST pulse 100 microsecond][para 0016]; and disable discharging of the one or more energy storage cells to the information handling resource for a second period of time [when life safety 10 has reached it’s normal end of life][para 0017] as taught by Silver in order to obtain a  life safety device that provides an automatic battery discharge operation after detecting that device has reached an end of life condition and controller causes an audible warning signal [para 0005]. 
One of ordinary skill in the art wanted to be motivated to include configured to, in a periodic manner [periodically]: enable discharging of the one or more energy storage cells to the information handling resource for a first period of time [periodically perform a battery test by turn on battery test electronics and draw current with BET_TEST pulse 100 microsecond][para 0016]; and disable discharging of the one or more energy storage cells to the information handling resource for a second period of time [when life safety 10 has reached it’s normal end of life][para 0017] in order to obtain a  life safety .
Claims 4, 9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Litingtun et al., US 2008/0018304 A1 [hereinafter as Litingtun] in view of Novak et al., US 20170199249 A1 [hereinafter as Novak].
As to claim 4, Litingtun fails to teach to determine a first period of time required for the temperature as monitored to increase from the first threshold temperature to the second threshold temperature while discharging occurs; and determine a second period of time required for the temperature as monitored to decrease from the second threshold temperature to the first threshold temperature.
However, Novak teaches in the same filed of endeavor a battery management system and method [para 0036 – 0038, fig. 1] including configured to, determine a first period of time required for the temperature as monitored [by temperature sensor 140] to increase from the first threshold temperature to the second threshold temperature [maximum temperature is reached] while discharging occurs [discharge time during high-rate battery discharge, para 0008, 0044, 0046]; and determine a second period of time required for the temperature as monitored to decrease from the second threshold temperature to the first threshold temperature [fixed temperature limit is reached][para 0008, 0046, fig. 2].
Therefore it would have been obvious to one of ordinary skill in the art, having the teachings of Litingtun and Silver before the effective filing date of the claimed invention, to combine and modify/include the control system [PCM protection circuit 
One of ordinary skill in the art wanted to be motivated to include configured to, determine a first period of time required for the temperature as monitored [by temperature sensor 140] to increase from the first threshold temperature to the second threshold temperature [maximum temperature is reached] while discharging occurs [discharge time during high-rate battery discharge, para 0008, 0044, 0046]; and determine a second period of time required for the temperature as monitored to decrease from the second threshold temperature to the first threshold temperature [fixed temperature limit is reached][para 0008, 0046, fig. 2] in order to obtain a system and method for estimating battery discharge time duration that considers both chemical and thermal capacity during high-rate battery discharging [para 0005 - 0006].
Examiner's note: The examiner has noted several intended use recitations in the claims (i.e. configured to or adapted for).  Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a 
Examiner has pointed out particular references contained in the prior art of record within the body of this action with particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Therefore, Applicant, in preparing response, must fully consider the entire disclosure of cited references as potentially teaching all or part of the claimed invention, including the context of the cited passage as taught by the prior art disclosed by the Examiner.
Prior Art not relied upon: Please refer to the references listed in attached PTO-892, which, are not relied upon for the claim rejection, since these references are pertinent to the disclosure.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITIN C PATEL whose telephone number is (571)272-3675.  The examiner can normally be reached on M-Th (6:30am - 4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NITIN C PATEL/Primary Examiner, Art Unit 2186